Case 1:15-cr-00252-PKC-RML Document 1440 Filed 09/17/20 Page 1 of 1 PageID #: 24749


                                                                         LEE D. VARTAN
                                                                        One Boland Drive
                                                                   West Orange, NJ 07052
                                                                           (973) 530.2107
                                                                      Fax: (973) 530.2307
                                                                     lvartan@csglaw.com




                                   September 17, 2020



   Via ECF
   Honorable Pamela K. Chen, U.S.D.J.
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

         Re:   United States v. Aaron Davidson, 15-cr-252 (PKC)

   Dear Judge Chen:

          We represent Mr. Aaron Davidson in the above-captioned action. Mr. Davidson
   is scheduled to be sentenced by Your Honor on October 14, 2020. With the consent of
   the government, we ask that Mr. Davidson’s sentencing date be adjourned through at
   least April 2021.



                                        Respectfully submitted,

                                        /s/ Lee Vartan

                                        Lee Vartan




                                                                           4848-3489-1943.v1
